Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement is made this 20th day of December, 2004, by and
between MedQuist Inc. (hereinafter the “Company”) and Ethan Cohen (hereinafter
“Cohen”), former Senior Vice President and Chief Technology Officer of the
Company.

 

WHEREAS, Cohen and the Company have agreed that Cohen’s employment with the
Company ended as of October 31, 2004; and

 

WHEREAS, the parties desire to set forth the terms and conditions relating to
Cohen’s separation of employment with the Company.

 

NOW THEREFORE, the parties, intending to be legally bound, in consideration of
the mutual promises and undertakings set forth herein, do hereby agree as
follows:

 


1.                                       COHEN’S EMPLOYMENT AS SENIOR VICE
PRESIDENT AND CHIEF TECHNOLOGY OFFICER AND DUTIES AS AN OFFICER OF THE COMPANY
TERMINATED ON OCTOBER 31, 2004 (THE “SEPARATION DATE”).


 


2.                                       IN ACCORDANCE WITH HIS EMPLOYMENT
AGREEMENT ENTERED INTO AS OF THE 22ND OF MAY 2000, BY AND BETWEEN THE COMPANY
AND COHEN (THE “EMPLOYMENT AGREEMENT”), COHEN WILL RECEIVE ALL ACCRUED BUT
UNPAID SALARY THROUGH THE SEPARATION DATE AND UNREIMBURSED EXPENSES INCURRED
THROUGH THE SEPARATION DATE.


 


3.                                       EFFECTIVE NOVEMBER 1, 2004, COHEN MAY
ELECT CONTINUED MEDICAL AND DENTAL COVERAGE AT HIS EXPENSE FOR THE TIME PERIOD
PERMITTED BY COBRA, BY COMPLETING THE APPLICABLE COBRA FORMS WHEN SENT TO HIM. 
AS SOON AS PRACTICABLE FOLLOWING SUBMISSION BY COHEN OF EVIDENCE OF PAYMENT OF
THE COBRA PREMIUM, THE COMPANY SHALL REIMBURSE COHEN FOR UP TO 18 MONTHS OF
COBRA CONTINUATION COVERAGE PREMIUMS.  SUCH REIMBURSEMENTS WILL BE MAILED
MONTHLY TO COHEN AT COHEN’S HOME ADDRESS OF RECORD.  COHEN AGREES TO NOTIFY THE
COMPANY IMMEDIATELY IF HE SECURES MEDICAL AND DENTAL COVERAGE THROUGH ANY OTHER
SOURCE DURING THIS 18 MONTH PERIOD.  TO THE EXTENT THAT COHEN OR HIS WIFE IS
REQUIRED TO PAY A PORTION OF THE COST OF MEDICAL AND/OR DENTAL COVERAGE FOR
COHEN, THE COMPANY WILL CONTINUE TO REIMBURSE COHEN FOR THE PORTION OF THE COST
OF MEDICAL AND/OR DENTAL COVERAGE PAID BY COHEN OR HIS WIFE DURING THE 18 MONTH
PERIOD.  IF COHEN IS NOT REQUIRED TO PAY ANY PART OF THE COST OF OTHER MEDICAL
AND/OR DENTAL COVERAGE DURING THE 18 MONTH PERIOD, THEN THE COMPANY WILL STOP
MAKING REIMBURSEMENT PAYMENTS TO COHEN.


 


4.                                       COHEN’S STOCK OPTIONS, TO THE EXTENT
VESTED AS OF THE SEPARATION DATE, SHALL REMAIN EXERCISABLE FOR THE
POST-TERMINATION EXERCISE PERIOD PROVIDED IN THE OPTION AWARD AGREEMENTS BY AND
BETWEEN COHEN AND THE COMPANY (EACH A “STOCK OPTION AGREEMENT”); PROVIDED,
HOWEVER, THAT WITH RESPECT TO ANY OF COHEN’S NON-QUALIFIED STOCK OPTION
AGREEMENTS AND COHEN’S INCENTIVE STOCK OPTION AGREEMENT DATED JANUARY 1, 2001,
THE POST-TERMINATION EXERCISE PERIOD SET FORTH IN SUCH STOCK OPTION AGREEMENTS
SHALL NOT BEGIN TO RUN (I.E., SUCH PERIOD SHALL BE TOLLED) UNTIL THE DATE, IF
EVER, THAT THE SUSPENSION IS LIFTED FOR THE EXERCISE OF OPTIONS, UPON WHICH
EVENT THE COMPANY WILL NOTIFY COHEN OF THE LIFTING OF SUCH SUSPENSION ALONG WITH
AND IN THE SAME MANNER AS ALL OTHER PERSONS WITH COMPANY STOCK OPTIONS.  NO
ADDITIONAL STOCK OPTIONS WILL VEST FOLLOWING THE SEPARATION DATE.  COHEN’S
PARTICIPATION IN ALL COMPANY

 

1

--------------------------------------------------------------------------------


 


BENEFIT PLANS SHALL CEASE AS OF THE SEPARATION DATE.  THE OPTIONS AS TO WHICH
THE EXERCISE PERIOD IS EXTENDED PURSUANT TO THE AGREEMENT MAY BE SUBJECT TO THE
PROVISIONS OF SECTION 409A OF THE INTERNAL REVENUE CODE AND THE REGULATIONS
ISSUED THEREUNDER AND, AS SUCH, COHEN MAY INCUR INCOME TAX AND/OR PENALTIES AS A
RESULT OF SUCH EXTENSION.


 


5.                                       THE COMPANY AND COHEN AGREE THAT THE
TIME PERIOD SET OUT IS SECTION 9 (A)OF THE EMPLOYMENT AGREEMENT IS HEREBY
REDUCED TO EIGHTEEN (18) MONTHS, THAT SECTION 9(A)(I) OF THE EMPLOYMENT
AGREEMENT IS HEREBY MODIFIED TO PROHIBIT THE DELINEATED COMMUNICATIONS TO THOSE
MADE DIRECTLY OR INDIRECTLY ON BEHALF OF A “COMPETING BUSINESS,” THAT
SECTION 9(A) (II) OF THE EMPLOYMENT AGREEMENT IS HEREBY MODIFIED TO INSERT “OR”
BEFORE “ENTICE” AND TO DELETE “HIRE[,]” AND SECTION 9(A)(III) OF THE EMPLOYMENT
AGREEMENT IS HEREBY MODIFIED TO DELETE THE FOLLOWING: “AND HEALTH INFORMATION
MANAGEMENT SOLUTIONS SERVICES[.]”  EXCEPT AS SPECIFICALLY MODIFIED HEREIN,
SECTION 9 OF THE EMPLOYMENT AGREEMENT (RESTRICTIVE COVENANTS AND
CONFIDENTIALITY; INJUNCTIVE RELIEF)AND SECTION 10 (SURVIVAL), SHALL CONTINUE TO
APPLY IN FULL FORCE AND EFFECT.


 


6.                                       RELEASE.


 

A.                                       COHEN HEREBY FOREVER RELEASES AND
DISCHARGES THE COMPANY, THE COMPANY’S PAST, PRESENT, OR FUTURE PARENT,
AFFILIATED, RELATED, AND/OR SUBSIDIARY ENTITIES, AND ALL OF THEIR PAST, PRESENT
AND FUTURE DIRECTORS, SHAREHOLDERS, OFFICERS, GENERAL OR LIMITED PARTNERS,
EMPLOYEES, AGENTS, ATTORNEYS AND REPRESENTATIVES, AND THE EMPLOYEE BENEFIT PLANS
IN WHICH COHEN IS OR HAS BEEN A PARTICIPANT BY VIRTUE OF HIS EMPLOYMENT WITH THE
COMPANY (COLLECTIVELY, THE “COMPANY RELEASEES”), FROM, AND AGREES HEREBY FOREVER
NOT TO SUE THE COMPANY RELEASEES WITH RESPECT TO, ANY AND ALL CLAIMS, DEBTS,
DEMANDS, ACCOUNTS, JUDGMENTS, RIGHTS, CAUSES OF ACTION, EQUITABLE RELIEF,
DAMAGES, COSTS, CHARGES, ATTORNEYS’ FEES, COMPLAINTS, OBLIGATIONS, PROMISES,
AGREEMENTS, CONTROVERSIES, SUITS, EXPENSES, ANY FORM OF COMPENSATION (INCLUDING
BUT NOT LIMITED TO SALARY, BONUSES, COMMISSIONS OR RELATED FEES), RESPONSIBILITY
AND LIABILITY OF EVERY KIND AND CHARACTER WHATSOEVER, WHETHER IN LAW OR EQUITY,
KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, SUSPECTED OR UNSUSPECTED, WHICH COHEN
HAS OR MAY HAVE HAD AGAINST THE COMPANY RELEASEES BASED ON ANY EVENTS OR
CIRCUMSTANCES ARISING OR OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT
ARISING DIRECTLY OR INDIRECTLY OUT OF, RELATING TO, OR IN ANY OTHER WAY
INVOLVING IN ANY MANNER WHATSOEVER, (I) COHEN’S EMPLOYMENT AGREEMENT OR STOCK
OPTION AGREEMENTS; (II) COHEN’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION
THEREOF, (III) COHEN’S STATUS AT ANY TIME AS A HOLDER OF ANY SECURITIES OF THE
COMPANY, OR (IV) WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING UNDER FEDERAL,
STATE, OR LOCAL LAWS RELATING TO EMPLOYMENT, OR SECURITIES, INCLUDING WITHOUT
LIMITATION CLAIMS OF WRONGFUL DISCHARGE, BREACH OF EXPRESS OR IMPLIED CONTRACT,
FRAUD, MISREPRESENTATION, DEFAMATION, OR LIABILITY IN TORT, CLAIMS OF ANY KIND
THAT MAY BE BROUGHT IN ANY COURT OR ADMINISTRATIVE AGENCY, ANY CLAIMS ARISING
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA,” A LAW WHICH PROHIBITS DISCRIMINATION ON THE BASIS OF
AGE), THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS ACT, THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
SECURITIES ACT OF 1933, THE SECURITIES EXCHANGE ACT OF 1934, THE SARBANES-OXLEY
ACT, THE NEW JERSEY LAW AGAINST DISCRIMINATION, NEW JERSEY CONSCIENTIOUS
EMPLOYEE PROTECTION ACT, THE NEW JERSEY WAGE PAYMENT AND COLLECTION LAW AND
SIMILAR STATE OR LOCAL STATUTES, ORDINANCES, AND REGULATIONS; PROVIDED, THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THIS GENERAL RELEASE
SHALL NOT EXTEND TO (X) BENEFIT CLAIMS UNDER AN EMPLOYEE PENSION

 

2

--------------------------------------------------------------------------------


 

PLAN, THE DEFERRED COMPENSATION BENEFIT PLAN OR ANY OTHER BENEFIT PLANS IN WHICH
COHEN WAS A PARTICIPANT BY VIRTUE OF HIS EMPLOYMENT WITH THE COMPANY; (Y)
INDEMNIFICATION RIGHTS COHEN MAY HAVE BY VIRTUE OF HIS STATUS AS A FORMER
OFFICER IN ACCORDANCE WITH APPLICABLE LAW AND THE COMPANY’S BY-LAWS AND THAT
CERTAIN UNDERTAKING DATED AUGUST 30, 2004; AND (Z) ANY OBLIGATION OF THE COMPANY
UNDER THIS SEPARATION AGREEMENT.

 

B.                                      EXCEPT FOR THE SURVIVAL AND CONTINUATION
OF COHEN’S OBLIGATIONS AS SET FORTH IN SECTION 5 OF THIS SEPARATION AGREEMENT,
THE COMPANY FULLY, FOREVER, IRREVOCABLY AND UNCONDITIONALLY RELEASES, REMISES,
SETTLES AND DISCHARGES COHEN FROM ANY AND ALL MANNER OF CLAIMS, CHARGES,
COMPLAINTS, DEBTS, LIABILITIES, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS,
RIGHTS, COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, OMISSIONS,
DAMAGES, OBLIGATIONS AND EXPENSES OF ANY KIND, WHETHER KNOWN OR UNKNOWN, WHICH
IT HAD, NOW HAS, OR HEREAFTER MAY HAVE AGAINST COHEN ARISING FROM, OR RELATING
IN ANY WAY TO COHEN’S EMPLOYMENT BY THE COMPANY, EXCEPT FOR ACTIONS BY COHEN
THAT CONSTITUTE FRAUD OR OTHER INTENTIONAL MISCONDUCT.

 

C.                                       COHEN UNDERSTANDS THAT THE RELEASE OF
CLAIMS HE HAS GIVEN, AS SET FORTH IN SECTION 6A OF THIS AGREEMENT, INCLUDES A
RELEASE OF CLAIMS ARISING UNDER THE ADEA.  COHEN UNDERSTANDS AND WARRANTS THAT
HE HAS BEEN GIVEN A PERIOD OF 21 DAYS TO REVIEW AND CONSIDER THIS AGREEMENT.  BY
HIS SIGNATURE BELOW, COHEN WARRANTS THAT HE HAS CONSULTED WITH AN ATTORNEY AS TO
THE TERMS OF THIS AGREEMENT.  COHEN FURTHER WARRANTS THAT HE UNDERSTANDS THAT HE
MAY ACCEPT AND RETURN THE AGREEMENT PRIOR TO THE EXPIRATION OF THIS 21-DAY
REVIEW PERIOD, AND, IF HE CHOOSES TO DO SO, HE WARRANTS THAT HE USED AS MUCH OF
THE 21-DAY REVIEW PERIOD AS HE REQUIRED AND RETURNED THE AGREEMENT KNOWINGLY AND
VOLUNTARILY AND WITHOUT ANY PRESSURE OR COERCION ON THE PART OF THE COMPANY OR
ANY OF ITS REPRESENTATIVES.

 

D.                                      COHEN FURTHER WARRANTS THAT HE
UNDERSTANDS THAT HE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE
THE AGREEMENT BY NOTICE IN WRITING TO THE COMPANY’S HUMAN RESOURCES MANAGER AT
MOUNT LAUREL, NEW JERSEY, 08054-4632.  THIS AGREEMENT SHALL BE BINDING,
EFFECTIVE, AND ENFORCEABLE UPON BOTH PARTIES UPON THE EXPIRATION OF THIS SEVEN
(7) DAY REVOCATION PERIOD WITHOUT THE COMPANY HAVING RECEIVED SUCH REVOCATION,
BUT NOT BEFORE SUCH TIME.

 


7.                                       PROVIDED COHEN HAS EXECUTED THIS
AGREEMENT AND THE TIME PERIOD IN SECTION 6C HAS EXPIRED, THE COMPANY SHALL PAY
TO COHEN, AS CONSIDERATION FOR EXECUTING THIS AGREEMENT, PAYMENTS IN A TOTAL
AMOUNT EQUAL TO $364,336.50, LESS APPLICABLE WITHHOLDING, WHICH WILL BE PAID AS
FOLLOWS: AN INITIAL LUMP SUM IN THE AMOUNT OF $182,331.75 TO BE PAID WITHIN
FOURTEEN (14) DAYS OF COHEN’S EXECUTION OF THIS AGREEMENT AND THE BALANCE TO BE
PAID IN TWELVE (12) EQUAL MONTHLY INSTALLMENTS.  AS COHEN’S EMPLOYMENT
TERMINATED ON OCTOBER 31, 2004, THE COMPANY AGREES THAT THE INITIAL INSTALLMENT
PAYMENT TO BE PAID IN JANUARY 2005, PRIOR TO JANUARY 15, 2005, SHALL INCLUDE THE
MONTHLY INSTALLMENT PAYMENTS FOR NOVEMBER 2004, DECEMBER 2004 AND JANUARY 2005.
THEREAFTER, THE REMAINING NINE (9) MONTHLY INSTALLMENT PAYMENTS MADE IN
ACCORDANCE WITH THIS SECTION WILL BE MAILED TO COHEN AT COHEN’S HOME ADDRESS OF
RECORD ON OR BEFORE THE 15TH DAY OF EACH MONTH A PAYMENT IS DUE.


 


8.                                       THE PARTIES ACKNOWLEDGE THAT THE SUMS
AND BENEFITS SET FORTH IN SECTIONS 3, 4, AND 7 ABOVE REPRESENT AMOUNTS IN
ADDITION TO ANYTHING OF VALUE TO WHICH COHEN IS OTHERWISE ENTITLED AND ARE
PROVIDED IN CONSIDERATION FOR THE EXECUTION OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


9.                                       IN RESPONSE TO ANY INQUIRIES FROM
FUTURE OR PROSPECTIVE EMPLOYERS CONCERNING COHEN, IT IS AGREED THAT THE PARTIES
WILL CONFIRM ONLY THAT COHEN RESIGNED, DATES OF EMPLOYMENT, TITLES OF POSITIONS
HELD, AND SALARY.


 


10.                                 COHEN AGREES THAT HE WILL COOPERATE WITH THE
COMPANY AND ITS COUNSEL WITH RESPECT TO ANY MATTER (INCLUDING LITIGATION,
INVESTIGATION, OR GOVERNMENTAL PROCEEDING) WHICH RELATES TO MATTERS WITH WHICH
COHEN WAS INVOLVED DURING THE PERIOD IN WHICH HE WAS EMPLOYED OR ENGAGED AS A
CONSULTANT BY THE COMPANY, INCLUDING FULL DISCLOSURE OF ALL RELEVANT INFORMATION
AND TRUTHFULLY TESTIFYING ON THE COMPANY’S BEHALF IN CONNECTION WITH ANY SUCH
PROCEEDING OR INVESTIGATION.  COHEN WILL RENDER SUCH COOPERATION IN A TIMELY
MANNER AND AT SUCH TIMES AND PLACES AS MAY BE MUTUALLY AGREEABLE TO THE
PARTIES.  THE COMPANY AGREES THAT ANY REQUEST FOR COOPERATION TO COHEN WILL BE
REASONABLE AND WILL NOT BE UNDULY BURDENSOME TO COHEN.  COHEN AGREES THAT HE
WILL PROMPTLY NOTIFY THE COMPANY IF HE IS CONTACTED FOR AN INTERVIEW OR IF HE
RECEIVES A SUBPOENA IN ANY MATTER RELATING IN ANY WAY TO HIS EMPLOYMENT WITH THE
COMPANY AND, IN SUCH EVENT, THE COMPANY, UPON REQUEST FROM COHEN, AGREES TO
PROVIDE IN ITS DISCRETION (NOT TO BE UNREASONABLY WITHHELD) REASONABLE ACCESS TO
INFORMATION AND DOCUMENTS WITHIN ITS CONTROL.  BOTH THE COMPANY AND COHEN
FURTHER AGREE THAT THEY WILL NOT INITIATE ANY COMMUNICATION WITH A MEMBER OF THE
PRESS REGARDING COHEN’S EMPLOYMENT WITH THE COMPANY AND THAT IF THEY ARE
CONTACTED BY THE PRESS FOR ANY SUCH INFORMATION, THEY WILL DECLINE COMMENT. 
UPON SUBMISSION OF APPROPRIATE DOCUMENTATION, COHEN SHALL BE REIMBURSED BY THE
COMPANY FOR REASONABLE TRAVEL, LODGING, MEALS, AND TELECOMMUNICATIONS EXPENSES
INCURRED IN COOPERATING WITH THE COMPANY UNDER THE TERMS OF THIS PROVISION. 
NOTWITHSTANDING THE ABOVE, COHEN RETAINS THE RIGHT TO A GOOD FAITH ASSERTION OF
ANY APPLICABLE PRIVILEGE.


 


11.                                 THE PARTIES AGREE THAT THE TERMS OF THIS
AGREEMENT SHALL REMAIN COMPLETELY CONFIDENTIAL, AND THAT THEY WILL NOT DISCLOSE
THE TERMS OF THIS AGREEMENT TO ANY PERSON, EXCEPT THAT THIS SECTION SHALL NOT
PROHIBIT THE PARTIES FROM DISCLOSING THE FACT AND TERMS OF THIS AGREEMENT TO
IMMEDIATE FAMILY OR TO PERSONAL OR COMPANY ACCOUNTANTS AND/OR FINANCIAL OR LEGAL
ADVISORS.  THE COMPANY IS NOT PROHIBITED FROM DISCLOSING THE FACTS AND TERMS OF
THIS SETTLEMENT TO THOSE COMPANY EMPLOYEES WHO HAVE A “NEED TO KNOW” ABOUT THE
AGREEMENT AS DETERMINED BY THE COMPANY.  THE PARTIES UNDERSTAND AND AGREE THAT
SUCH INFORMATION MAY BE DISCLOSED TO THE AFOREMENTIONED INDIVIDUALS ONLY ON THE
CONDITION THAT SUCH INDIVIDUALS IN TURN AGREE TO KEEP SUCH INFORMATION
COMPLETELY CONFIDENTIAL, AND NOT TO DISCLOSE IT TO OTHERS.  THIS SECTION SHALL
NOT PROHIBIT THE PARTIES FROM DISCLOSING THE FACT OR DETAILS OF THIS AGREEMENT
TO ANY FEDERAL, STATE OR LOCAL AUTHORITY OR GOVERNMENT AGENCY, NOR DOES IT
PROHIBIT THE PARTIES FROM COMPLYING WITH A VALID COURT ORDER OR ANY LAW OR
REGULATION THAT COMPELS DISCLOSURE.  THIS SECTION SHALL ALSO NOT PROHIBIT THE
PARTIES FROM DISCLOSING THE TERMS OF COHEN’S POST-EMPLOYMENT RESTRICTIONS AS SET
OUT IN SECTIONS 9 AND 10 OF HIS EMPLOYMENT AGREEMENT AS MODIFIED BY SECTION 5
ABOVE.


 


12.                                 COHEN AGREES THAT EXCEPT AS SET FORTH IN
THIS AGREEMENT, COHEN IS NOT ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS FROM
THE COMPANY ARISING FROM HIS STATUS AS AN EMPLOYEE OF THE COMPANY, INCLUDING ANY
SEVERANCE BENEFITS THAT MAY BE AVAILABLE UNDER THE EMPLOYMENT AGREEMENT OR ANY
SEVERANCE ARRANGEMENT OF THE COMPANY; PROVIDED, HOWEVER, THAT THIS SECTION 12
DOES NOT RELEASE ANY RIGHTS TO COMPENSATION OR BENEFITS BY VIRTUE OF COHEN’S
PARTICIPATION IN THE COMPANY BENEFIT PLANS REFERENCED IN SECTION 6A(X) ABOVE.

 

4

--------------------------------------------------------------------------------


 


13.                                 COHEN AND THE COMPANY AFFIRM THAT THIS
AGREEMENT, INCLUDING THE PROVISIONS OF THE EMPLOYMENT AGREEMENT AS INCORPORATED
IN SECTION 5 ABOVE, SET FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER CONTAINED HEREIN.  FURTHER, THERE ARE NO REPRESENTATIONS,
ARRANGEMENTS OR UNDERSTANDINGS, EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES,
WHICH ARE NOT FULLY EXPRESSED HEREIN.  FINALLY, NO ALTERATION OR OTHER
MODIFICATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND
SIGNED BY BOTH PARTIES.


 


14.                                 THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS BY FACSIMILE, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

5

--------------------------------------------------------------------------------


 


15.                                 ANY NOTICE AUTHORIZED OR REQUIRED TO BE
GIVEN OR MADE BY OR PURSUANT TO THIS AGREEMENT SHALL BE MADE IN WRITING AND
EITHER PERSONALLY DELIVERED OR MAILED BY OVERNIGHT EXPRESS MAIL ADDRESSED AS
FOLLOWS:


 

If to Cohen:

Ethan Cohen
22425 Canterbury Lane
Shaker Heights, OH 44122

 

 

with a copy to:

Rob Gilmore, Esq.
Kohrman, Jackson & Krantz P.L.L.
1375 East 9th Street
20th Floor, One Cleveland Center
Cleveland, Ohio 44114

 

 

If to the Company:

MedQuist Inc.
1000 Bishops Gate
Mount Laurel, NJ 08054-4632
Attn: Gregory M. Sebasky

 

 

with a copy to:

Barry Abelson, Esquire
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799

 

Either party may change the address to which such notices are to be addressed by
giving the other party notice in the manner indicated above.

 


16.                                 THE PARTIES ACKNOWLEDGE THAT THEY HAVE
CAREFULLY REVIEWED THIS AGREEMENT WITH THE ASSISTANCE OF COUNSEL, THAT THEY HAVE
ENTERED INTO THIS AGREEMENT VOLUNTARILY AND KNOWINGLY AND WITHOUT RELIANCE ON
ANY PROMISES NOT EXPRESSLY CONTAINED HEREIN, THAT THEY HAVE BEEN AFFORDED AN
ADEQUATE TIME TO REVIEW CAREFULLY THE TERMS OF THIS AGREEMENT, AND THAT THIS
AGREEMENT SHALL NOT BE DEEMED VOID OR VOIDABLE BY CLAIMS OF DURESS, DECEPTION,
MISTAKE OF FACT OR OTHERWISE.


 


17.                                 THIS AGREEMENT SHALL BE GOVERNED BY AND ALL
QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION, ENFORCEMENT AND PERFORMANCE
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY.  THE
EXCLUSIVE CHOICE OF LAWS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN ANY FORUM OR THE TAKING OF
ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SUCH JUDGMENT IN ANY APPROPRIATE
JURISDICTION.


 


18.                                 COHEN AFFIRMS THAT HE HAS CAREFULLY READ THE
FOREGOING AGREEMENT, THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS
DOCUMENT AND THAT HE INTENDS TO BE BOUND BY THE PROMISES CONTAINED IN THIS
AGREEMENT FOR THE AFORESAID CONSIDERATION.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Cohen and the authorized representative of the Company have
executed this Agreement on the dates indicated below:

 

 

 

By:

/s/ Ethan Cohen

 

Dated:  December 17, 2004

 

 

Ethan Cohen

 

 

 

 

 

 

 

 

 

MedQuist Inc.

Dated:  December 20, 2004

 

 

 

 

By:

/s/ Gregory M. Sebasky

 

 

 

 

Gregory M. Sebasky
President

 

 

 

7

--------------------------------------------------------------------------------